DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 11,044,682, hereafter 682. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of 682, while worded differently, teaches the same invention and/or concept as the claims of the instant application.
PLEASE NOTE: The claims of 682 are in parenthesis and bolded.
	Regarding Claim 1, A method comprising: determining, by a wireless network device in a wireless network, a self-estimated density value of neighboring wireless devices based on wirelessly receiving an identified number of beacon message transmissions within an identified time interval from neighboring transmitting wireless devices in the wireless network (A method comprising: determining, by a constrained network device in a low power and lossy network (LLN), a self-estimated density value of neighboring LLN devices based on wirelessly receiving an identified number of beacon message transmissions within an identified time interval from neighboring transmitting LLN devices in the LLN); setting, by the wireless network device, a first wireless transmit power value based on the self-estimated density value (setting, by the constrained network device, a first wireless transmit power value based on the self-estimated density value); and transmitting a beacon message at the first wireless transmit power value, the beacon message specifying the self-estimated density value, a corresponding trust metric for the self -estimated density value, and the first wireless transmit power value used by the wireless network device for transmitting the beacon message (and transmitting a beacon message at the first wireless transmit power value, the beacon message specifying the self-estimated density value, a corresponding trust metric for the self-estimated density value, and the first wireless transmit power value used by the constrained network device for transmitting the beacon message).
	Regarding Claim 8, One or more non-transitory tangible media encoded with logic for execution by a machine and when executed by the machine operable for: determining, by the machine implemented as a wireless network device in a wireless network, a self-estimated density value of neighboring wireless devices based on wirelessly receiving an identified number of beacon message transmissions within an identified time interval from neighboring transmitting wireless devices in the wireless network (One or more non-transitory tangible media encoded with logic for execution by a machine and when executed by the machine operable for: determining, by the machine implemented as a constrained network device in a low power and lossy network (LLN), a self-estimated density value of neighboring LLN devices based on wirelessly receiving an identified number of beacon message transmissions within an identified time interval from neighboring transmitting LLN devices in the LLN); setting, by the wireless network device, a first wireless transmit power value based on the self-estimated density value (setting, by the constrained network device, a first wireless transmit power value based on the self-estimated density value); and transmitting a beacon message at the first wireless transmit power value, the beacon message specifying the self-estimated density value, a corresponding trust metric for the self-estimated density value, and the first wireless transmit power value used by the wireless network device for transmitting the beacon message (and transmitting a beacon message at the first wireless transmit power value, the beacon message specifying the self-estimated density value, a corresponding trust metric for the self-estimated density value, and the first wireless transmit power value used by the constrained network device for transmitting the beacon message).
	Claims 2 – 7 and 9 – 14 of the instant application teaches similarly with Claims 2 – 7 and 9 – 14 of 682.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   Thubert et al. (US 2016/0269188) Section 0016 teaches low-power and lossy networks (LLNs) wherein reverse destination-oriented directed acyclic graph (DODAG) 
determining, by a wireless network device in a wireless network, a self-estimated density value of neighboring wireless devices based on wirelessly receiving an identified number of beacon message transmissions within an identified time interval from neighboring transmitting wireless devices in the wireless network and transmitting a beacon message at the first wireless transmit power value, the beacon message specifying the self-estimated density value, a corresponding trust metric for the self -estimated density value, and the first wireless transmit power value used by the wireless network device for transmitting the beacon message
One or more non-transitory tangible media encoded with logic for execution by a machine and when executed by the machine operable for: determining, by the machine implemented as a wireless network device in a wireless network, a self-estimated density value of neighboring wireless devices based on wirelessly receiving an identified number of beacon message transmissions within an identified time interval from neighboring transmitting wireless devices in the wireless network and transmitting a beacon message at the first wireless transmit power value, the beacon message specifying the self-estimated density value, a corresponding trust metric for the self-estimated density value, and the first wireless transmit power value used by the wireless network device for transmitting the beacon message

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
January 24, 2022